Citation Nr: 1100676	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a heart condition, to 
include as secondary to PTSD and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Philadelphia, 
Pennsylvania.

In July 2010, the Veteran testified at a hearing before the 
undersigned at the RO.  A transcript of this hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

PTSD

The Veteran asserts that he has PTSD as the result of his active 
duty in Vietnam.  

Service connection for PTSD was originally denied in an August 
2007 rating decision.  In July 2008, within one year, the Veteran 
resubmitted his claim of service connection for PTSD.  In the 
November 2008 rating decision, the RO apparently reopened the 
claim of service connection for PTSD, based on the submission of 
additional new and material evidence during the appeal period.  
However, it confirmed and continued the earlier denial on the 
merits.  See 38 C.F.R. § 3.156(b) (2010).

The regulations governing PTSD were amended effective July 13, 
2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3).  The amendment eliminates the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor, 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  Id.

Personnel records reflect that the Veteran served in Vietnam from 
January 1967 to January 1968.  His principal duty was as a power 
man.  The Veteran is currently diagnosed with PTSD and depression 
by a VA psychiatrist.  The diagnoses appear to have been based on 
the Veteran's report of being a Vietnam veteran who witnessed a 
military policeman (MP) accidentally shooting himself in the head 
and a vague report of losing friends to combat.  

During the Veteran's July 2010 hearing, he indicated that his 
stressor events in Vietnam included being exposed to enemy fire 
while climbing electric poles that were from 10 to 20 feet in the 
air.  He stated that once a round hit just above his head.  He 
also reported that he could hear incoming fire on a compound a 
few hundred yards away; saw dead bodies that had been dismembered 
and strung up the South Vietnamese; saw a lot of casualties 
coming in to the field hospital located behind his base; and that 
his base was mortared once when he was on guard duty; and he 
recalled that once in Pleiku mortars were dropped around his 
unit.  

Although the Veteran's stressful incidents have not been 
verified, the Board finds that at least some of these incidents 
are consistent with the places, types, and circumstances of the 
Veteran's service as a power man in Vietnam during the Vietnam 
era.  Also, some of the Veteran's reported stressors appear to be 
related to his fear of hostile military activity while in 
Vietnam, however, no VA psychiatrist or psychologist, or VA-
contracted psychiatrist or psychologist has confirmed that the 
claimed stressors are adequate to support a diagnosis of PTSD or 
that the Veteran's symptoms are related to his claimed stressors.  
Accordingly, the Veteran should be afforded a VA mental 
examination by a psychiatrist or psychologist to determine 
whether those specific stressors, which pertain to a "fear of 
hostile military activity," are adequate to support a diagnosis 
of PTSD and whether the Veteran's symptoms are related to the 
claimed stressors.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA records, and the Veteran's attorney, indicate that the Veteran 
was hospitalized for treatment of PTSD at the VA medical center 
(VAMC) in Coatesville from April 2008 to June 2008.  The relevant 
records are not in the claims file.  On remand, the RO should 
obtain the records of inpatient psychiatric treatment for PTSD 
from the VAMC in Coatesville, as well as any additional VA 
treatment records since July 2008, and associate the records with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Heart

The Veteran also seeks service connection for a heart condition 
which he claims is related to military service, to include 
exposure to herbicides; or in the alternative, is secondary to 
PTSD which is not yet service-connected.  

The Veteran has not been notified of the information and evidence 
needed to substantiate a claim for secondary service connection 
under 38 C.F.R. § 3.310.  Secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310 (2010) 
and compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  This should 
be accomplished upon remand.  

The Board also notes that this issue is inextricably intertwined 
with the issue of entitlement to service connection for PTSD.  As 
such, they must be considered together and a decision by the 
Board on this issue at this point would be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, the Board 
observes that if service connection was established for PTSD, 
service connection on a secondary basis might also be established 
for the claimed heart condition.

In addition, a regulation was recently published adding ischemic 
heart disease to the lists of diseases for which service 
connection can be established on a presumptive basis as due to 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  VA 
treatment records show the Veteran is diagnosed with arrhythmia.  
It is not clear from the record whether the Veteran has a heart 
condition which may be characterized as ischemic heart disease.  
Thus, the Veteran should be afforded a VA cardiovascular 
examination to determine whether his current heart condition is 
representative of ischemic heart disease; and/or whether he has a 
different heart disorder that was caused by service, to include 
herbicide exposure.  

Finally, VA treatment notes show that the VA received treatment 
for his heart condition at the Brandywine Hospital in 2008.  On 
remand, these treatment records should be obtained and associate 
with the claims file, provided that the Veteran completes the 
necessary authorization forms.  

In addition, during the hearing, the Veteran reported that he had 
an Agent Orange examination after he was discharged.  The Veteran 
should be asked to provide information as to where and when this 
examination occurred so the RO can attempt to obtain the 
examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate a claim for secondary service 
connection under 38 C.F.R. § 3.310.  Also, 
request that the Veteran identify where and 
when he had the Agent Orange examination and 
then attempt to obtain the examination 
report.  If it is not ultimately obtained, 
notify the Veteran pursuant to 38 C.F.R. 
§ 3.159(e). 

2.  Obtain the records of inpatient 
psychiatric treatment,  dated from April to 
August 2008, for PTSD from the VAMC in 
Coatesville, as well as any other additional 
VA treatment records since July 2008.  If no 
additional treatment records exist, the 
claims file should be documented accordingly.

3.  Contact the Veteran and request 
information pertaining to the dates of 
treatment for a heart condition at Brandywine 
Hospital.  Provided that the Veteran provides 
a completed authorization form, relevant 
records should be requested from that 
facility.

4.  The Veteran should be scheduled for a VA 
psychiatric examination to be conducted by a 
VA psychiatrist or psychologist.  All 
indicated tests and studies should be 
performed, and all clinical findings should 
be reported in detail.  It is essential that 
the claims file be provided to the 
psychiatrist or psychologist for review in 
conjunction with the examination, together 
with a copy of this remand.  The examination 
report must reflect whether such a review of 
the claims file was made.  

If the psychiatrist or psychologist finds 
that the Veteran meets the criteria for a 
diagnosis of PTSD, then he or she state 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran's current symptoms are related to 
the claimed stressor(s).  The Veteran has 
reported stressors involving fear of hostile 
military or terrorist activity, therefore, 
the examiner should opine as to whether such 
reported stressors are adequate to support a 
diagnosis of PTSD.  "[F]ear of hostile 
military or terrorist activity" means that 
a veteran experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack 
upon friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 
3.304(f), as amended by 75 Fed. Reg. 41092 
(July 15, 2010).  

If the Veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the psychiatrist or psychologist should 
provide an opinion with respect to each such 
disorder as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the disorder began in or is 
etiologically related to the Veteran's active 
duty.  

Any opinions expressed must be supported with 
by a complete clinical rationale.  

5.  Schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's heart condition.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination, together with a copy of this 
remand.  The examination report must reflect 
whether such a review of the claims file was 
made.  

The examiner should advance an opinion as to 
whether the Veteran has a heart condition 
that classifies as ischemic heart disease.

The examiner is also asked to state whether 
it is at least as likely as not (i.e., 
probability of 50 percent); that the 
Veteran's heart condition: had its onset 
during active service; is otherwise related 
to service, including due to herbicide 
exposure; or is due to and/or permanently 
increased in severity beyond its natural 
progression due to the psychiatric disorder.  
A complete rationale must be provided for 
each opinion.

6.  After all development has been completed, 
readjudicate the appeal in light of any 
additional evidence added to the record, as 
well as the revised version of 38 C.F.R. 
§ 3.304(f) concerning PTSD claims.  If 
the benefits sought are not fully granted, 
furnish the Veteran with a supplemental 
statement of the case (SSOC), which should 
include notice of the recent changes to 38 
C.F.R. § 3.304(f), before the claims file is 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
